DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 5/13/2020. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1-15 have been amended. Claim 16 is new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/6/2020 and 5/7/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3: “the respective individual coil” should read –a respective individual coil--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamerbeek et al. (US 4135107).
In claim 1, Kamerbeek discloses (Fig. 1-12) a stator (Abstract) for an electric alternating current machine comprising: a stator winding (Abstract) arranged about a central axis (axis of 30; Fig. 9) and comprising a plurality of conductor windings (21a-22c; Fig. 10), wherein the plurality of conductor windings (21a-22c; Fig. 10) are grouped to form a plurality of electrical phases (U, V, W; M = 3; Col. 4, ln. 61-68) wherein the stator winding (21a-22c; Fig. 10) has a plurality of winding layers (six radial layers; n = 3) wherein the conductor windings of a phase the plurality of electrical phases each have a plurality of axially oriented conductor limbs (Comp_L; annotated in Fig. 10b below) are connected to one another in two axial end regions in pairs by two winding heads (Comp_H; annotated in Fig. 10b below), with the result that a plurality of individual coils (21a, 21b , 21c) are formed for each phase of the plurality of electrical phases (U, V, W), wherein, as viewed in a circumferential direction, the plurality of axially oriented conductor limbs (Comp_L) of individual phases of the plurality of electrical phases follow one another in alternation in a uniform pattern (illustrated in Fig. 10a), wherein the two winding heads (Comp_H) of a given individual coil (21a, 21b, 21c) of the plurality of individual coils extend within a winding layer (same radial winding layer) of the plurality of winding layers, and wherein a sequence of the plurality of axially oriented conductor limbs (Comp_L) of the respective phases of the plurality of electrical phase (U, V, W) and distribution of the individual coils (21a, 21b, 21c) on individual winding layers of the plurality of winding layers are chosen such that crossovers within the individual winding layers are avoided in a region of the two winding heads (Col. 2, ln. 15-25).


    PNG
    media_image1.png
    359
    267
    media_image1.png
    Greyscale

	In claim 3, Kamerbeek discloses wherein for each selected individual coil (21a, 21b, 21c) the plurality of individual coils (21a, 21b, 21c) that is situated in an assigned winding layer, an axial limb (Comp_L) of the respective individual coil (21a, 21b, 21c) overlaps in radial projection with an inner region of another individual coil (21a, 21b, 21c) of the plurality of individual coils that is arranged in another winding layer (illustrated in Fig. 10a).
	In claim 4, Kamerbeek discloses wherein the stator winding is configured as an air gap winding (circumferential air gaps disposed between coils as shown in Fig. 10a).
	In claim 5, Kamerbeek discloses wherein the plurality of axially oriented conductor limbs of the plurality of individual coils (21a, 21b, 21c) are distributed over a regular occupancy pattern of radial and azimuthal positions (as illustrated in Fig. 10a).
	In claim 6, Kamerbeek discloses wherein a plurality of positions (circumferential gaps between coils; Fig. 10a) are unoccupied in the regular occupancy pattern.

	In claim 8, Kamerbeek discloses wherein the stator winding has an even number (n = 3; six winding layers) of winding layers.
	In claim 9, Kamerbeek discloses wherein the two winding heads (Comp_H) are of U-shaped configuration.
	In claim 11, Kamerbeek discloses wherein each individual coil (21a, 21b, 21c) of the plurality of individual coils configured as a saddle-shaped flat coil (as illustrated by bent shapes as shown in Fig. 9).
	In claim 14, Kamerbeek discloses an electric alternating current machine comprising: a stator (Fig. 1-12) for a stator winding (Abstract) arranged about a central axis (axis of 30; Fig. 9) and comprising a plurality of conductor windings (21a-22c; Fig. 10), wherein the plurality of conductor windings (21a-22c; Fig. 10) are grouped to form a plurality of electrical phases (U, V, W; M = 3; Col. 4, ln. 61-68) wherein the stator winding (21a-22c; Fig. 10) has a plurality of winding layers (six radial layers; n = 3) wherein the conductor windings of a phase the plurality of electrical phases each have a plurality of axially oriented conductor limbs (Comp_L; annotated in Fig. 10b below) are connected to one another in two axial end regions in pairs by two winding heads (Comp_H; annotated in Fig. 10b below), with the result that a plurality of individual coils (21a, 21b , 21c) are formed for each phase of the plurality of electrical phases (U, V, W), wherein, as viewed in a circumferential direction, the plurality of axially oriented conductor limbs (Comp_L) of individual phases of the plurality of electrical phases follow one another in alternation in a uniform pattern (illustrated in Fig. 10a), wherein the two winding heads (Comp_H) of a given individual coil (21a, 21b, 21c) of the plurality of individual coils extend within a winding layer (same radial winding layer) of the plurality of winding layers, and wherein a sequence of the plurality of axially oriented conductor limbs (Comp_L) of the respective phases of the plurality of electrical phase (U, V, W) and distribution of the individual coils (21a, 21b, 21c) on individual winding 
	In claim 16, Kamerbeek discloses wherein the even number of winding layers includes two winding layers (Fig. 7; Col. 4, ln. 51-60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamerbeek et al. (US 4135107) in view of Metsberg et al. (US 2010/0164319).
In claim 10, Kamerbeek teaches the stator of claim 1; furthermore Kamerbeek teaches that the two winding heads (Comp_H) can have various bending radii based on the thickness of said conductors (Fig. 10b-10d; Col. 5, ln. 6-13).
Kamerbeek does not teach the bending radii lie in a range between 5 mm and 100 mm.
However, Metsberg teaches wherein the bending radii of the winding heads may vary so as to prevent deterioration of said coil ends ([0026-0027]).
Therefore in view of Metsberg, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Kamerbeek to have the bending radii lie in a range between 5 mm and 100 mm, in order to prevent deterioration of said coil ends ([0026-0027]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamerbeek et al. (US 4135107) in view of Bratoljic et al. (US 4200817).
In claim 12, Kamerbeek teaches the stator of claim 1, with the exception of wherein the stator winding is configured as a chorded winding.
However, Bratoljic teaches (Fig. 5) wherein the stator winding (37, 38) is configured as a chorded winding.

In claim 13, Kamerbeek teaches the stator of claim 1, with the exception of wherein the stator winding is configured as a unchorded winding.
However, Bratoljic teaches (Fig. 5) wherein the stator winding (37, 38) is configured as a unchorded winding.
Therefore in view of Bratoljic, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Kamerbeek to have the stator winding configured as a unchorded winding, in order to optimize spacing within the stator as well as not having to provide insulation (Col. 2; ln. 62-68).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kamerbeek et al. (US 4135107) in view of Umemoto et al. (US 2012/0161568).
In claim 15, Kamerbeek teaches the machine of claim 14; furthermore Kamerbeek does not teach wherein a rotor that is equipped with at least one superconducting excitation winding.
However, Umemoto teaches (Fig. 1) a rotor (16) that is equipped with at least one superconducting excitation winding (28).
Therefore in view of Umemoto, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Kamerbeek to have a rotor that is equipped with at least one superconducting excitation winding, in order to have high power conversion efficiency of the machine (Umemoto; [0008]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Takeuchi et al. (US 2019/0363597) teaches a coil assembly having an air core region with a conductive wire bundle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832